Citation Nr: 0611415	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a left foot disorder.

The veteran participated in a Travel Board hearing before the 
undersigned in April 2005.  A transcript of that proceeding 
has been associated with the claims folder.

In July 2005, the Board remanded this claim for further 
adjudication.


FINDING OF FACT

The veteran does not have left foot disorders attributable to 
service.


CONCLUSION OF LAW

The veteran's left foot disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated August 1969 through January 1972; the 
January 2003 rating decision; the veteran's contentions; the 
VA examination; VA records for outpatient treatment; private 
medical records; and lay statements.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  It is for this reason, as well, that 
the lay statements he submitted, while competent to show 
incurrence of an injury during service, are not persuasive 
evidence that the injury actually caused any of the current 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The evidence of record establishes that the veteran suffers 
from current disabilities.  Specifically, the September 2005 
VA examination diagnosed the veteran with degeneration of the 
second metatarsophalangeal of the left foot and bilateral 
hammertoes of the left 3-4 toes.  Thus, the Board concedes 
element (1) for the requirements of entitlement to service 
connection.

The veteran's service entrance examination conducted in April 
1969 noted the veteran to be in good health and qualified him 
for enlistment.  The veteran himself did not note any foot 
disorders prior to being accepted into active service.  In 
September 1969, the veteran was seen at the podiatry clinic 
with a stress fracture of the left calcaneus.  No explanation 
for the injury was provided.  In February 1970, the veteran 
was seen at the Dispensary with complains of pain in the left 
leg when standing for long periods on a hard floor.  The 
examiner noted that this was probably muscle pain secondary 
to trauma.  In April 1970, the veteran was seen for pain in 
his left metatarsophalangeal when bending his left foot.  The 
pain was noted secondary to trauma.  

A second April 1970 note indicated the veteran was again seen 
for left foot pain over the metatarsophalangeal joint with 
radiating pain up the left.  The examiner noted this problem 
had existed for several years.  No other pathology was noted.  
The same complaints were echoed in May 1970.  In June 1970, 
the veteran complained of pain in the second and third digits 
of the left foot.  X-rays revealed stabilizing Koehler's 
disease of the distal head of the second metatarsal.  The 
January 1972 separation examination did not note any problems 
associated with the left foot and the veteran himself wrote 
that he was in excellent health.  Additionally, in May 2004, 
the veteran submitted a statement from a friend during 
service who witnessed a tire fall on the veteran's foot.  
Thus satisfying the element (2) for service connection.

The first medical evidence of record addressing the veteran's 
left foot disorders is dated in August 2001.  In October 
2001, a doctor's statement from W.H., M.D. noted that while 
in the Army in 1971, a 20 ton dump truck ran over the 
veteran's left foot.  In a March 2005 VA foot clinic note, 
the veteran told the examiner of his accident in Germany in 
1970.  The examiner then noted that x-rays showed a short 
first metatarsal with a flattening of the head of the second 
metatarsal head secondary to degenerative joint disease from 
the trauma explained by the veteran.

These two statements are not persuasive.  The Board notes 
that for each of these opinions, the examiner did not examine 
the veteran's claims folder in conjunction with the 
examination.  The opinions that the veteran's current 
disabilities are related to the injury sustained in service 
are based purely on the history provided by the veteran.  In 
Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  
Additionally, none of the three examiners provided an 
explanation as to why they determined the veteran's 
disability was related to service.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
In September 2005, the veteran underwent a VA examination.  
The examiner summarized the veteran's left foot disorders as 
degeneration of the second metatarsophalangeal of the left 
foot secondary to old resolved Koehler's necrosis and 
hammertoes of toes 3-4.  The veteran also underwent a 
bunionectomy of the left first metatarsophalangeal with post-
operative fusion failure requiring hardware to fuse the first 
tarsal bone.  The examiner concluded that the second 
metatarsophalangeal degeneration was not caused by or a 
result of the veteran's time in service, nor was this 
condition aggravated in service.  The Koehler's necrosis 
noted on the June 1970 x-rays indicate that this condition 
existed prior to service.  A tire falling onto the veteran's 
left foot did not cause traumatic injury as the necrosis was 
most likely developmental in nature.  The current hammertoes 
were also most likely developmental in nature and had no 
etiological nexus to the foot problems noted in service.  The 
condition of the first metatarsal bone of the left foot 
occurred after service.  There were also bilateral bunions 
that are developmental in nature and exclude connection to 
service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
September 2005 VA examination to be most probative.  The 
examination involved a thorough and contemporaneous review of 
the claims folder, and provided adequate reasons and bases as 
to why the veteran's current disorders were not related to 
his injury in service.  The veteran has not provided any 
further medical evidence to support a connection between his 
current disorders and the injury in service.  The private 
opinions and the 2005 VA foot clinic statement are not 
persuasive because, in not having access to the claims file, 
the physicians did not have evidence of the exact nature of 
the in-service injury to the left foot, nor have access to 
the veteran's complete medical history (to include the x-ray 
evidence of Koehler's disease).

Additionally, with regard to the decades-long evidentiary gap 
in this case between active service and the earliest left 
foot complaints, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing left 
foot complaints, symptoms, or findings for twenty nine years 
between the period of active duty and the medical reports 
dated in August 2001 is itself evidence which tends to show 
that the left foot disorders did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).   

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
left foot disorders are related to service.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  As noted above, while the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
August 2002 and August 2005.  Since these letters fully 
provided notice of elements (1), (2), (3) and (4), see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided with adequate notice in August 2002 and 
his rating decision was issued in January 2003.

As noted above, in the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 3, 2006).

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  He has not identified any outstanding records that 
he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  The appellant was afforded a 
medical examination to obtain an opinion as to whether his 
left foot disorders could be directly attributed to service.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER


Entitlement to service connection for left foot disorders is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


